Citation Nr: 1755505	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO. 14-38 279A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran initially requested a hearing before a Veterans Law Judge.  However, subsequent to a November 28, 2017 pre-hearing teleconference, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal in a letter dated November 28, 2017.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).  


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss disability is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability may be found service-connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.

The record demonstrates that the Veteran currently has bilateral hearing loss disability per VA standards.  See 38 C.F.R. § 3.385; VA Examination audiogram dated November 2012.  In addition, pursuant to the VA Adjudication Procedure Manual, VA has determined that based on the Veteran's military occupational specialty (MOS) of helicopter repairman, it is highly probable the Veteran suffered acoustic trauma due to noise exposure.  See M21-1, III.iv.4.B.4.e.

The Veteran was afforded a VA examination in November 2012 in relation to his hearing loss claim. At that time, the examiner opined that the Veteran's current hearing loss was less likely as not due to military noise exposure.  The clinician based the negative nexus on the fact that the Veteran endorsed normal hearing upon discharge and there was no evidence that hearing loss manifested to a compensable degree within one year of discharge.  

Most recently, in November 2017, the Veteran was examined by a private ear, nose, and throat doctor, Dr. W.D.M.  Upon examination of the Veteran and consideration of the Veteran's history, Dr. W.D.M. opined that the Veteran's current hearing loss was directly related to the acoustic trauma incurred during service.

Upon review of the evidence, the Board finds that service connection for a bilateral hearing loss disability is warranted.  The record establishes that the Veteran has a bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  Furthermore, there are both positive and negative opinions on the crucial issue of nexus which have a similar probative weight.  By law, the resulting reasonable doubt is resolved in the Veteran's favor, and entitlement to service connection for hearing loss is warranted.  See 38 U.S.C. § 5107(b).



ORDER

Service connection for bilateral hearing loss is granted.





____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


